Luke, J.
1. “An affidavit taken before a deputy clerk of the municipal court of Atlanta, not in the presence of a judge of that court, will not furnish a sufficient, foundation for the issuance by a judge of the municipal court of Atlanta of a warrant to arrest an accused person.” Cox v. Perkins, 151 Ga. 632 (107 S. E. 863).
2. Under the above ruling by the Supreme Court, the trial court erred in overruling the first and second paragraphs of the demurrer to the plaintiff’s petition.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.